                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



CHRISTOPHER J. BOWDEN,
FDOC Inmate No. J31184,

      Plaintiff,

v.                                           CASE NO. 3:20cv16-MCR-EMT

R. KOSSIE, et al.,

     Defendants.
__________________________/


                                    ORDER

      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated January 10, 2020. ECF No. 4. Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections, I have determined the Report and Recommendation should be adopted.
                                                                        Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     1.    The chief magistrate judge’s Report and Recommendation is adopted

           and incorporated by reference in this Order.

     2.    This case is DISMISSED WITHOUT PREJUDICE as malicious,

           pursuant to 28 U.S.C. ' 1915A(b)(1).

     3.    The clerk will enter judgment accordingly and close this case.

     DONE AND ORDERED this 12th day of February 2020.




                                     s/  M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20cv16-MCR-EMT
